 Case 8:20-cv-01947-CEH-AEP Document 1 Filed 08/21/20 Page 1 of 10 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

KIMBERLEE HARESTAD,
an individual,
                                                              Case No.:
       Plaintiff,
v.

AQUA FINANCE, INC., D/B/A
AQUA FINANCE, INC. f/b/o
CONNEXUS CREDIT UNION,
a foreign entity,

      Defendant.
_______________________________________/

                                          COMPLAINT

       COMES NOW, Plaintiff, KIMBERLEE HARESTAD (hereinafter, “Plaintiff”), by and

through the undersigned counsel, and hereby sues Defendant, AQUA FINANCE, INC, f/b/o

CONNEXUS CREDIT UNION (hereinafter, “Defendant”). In support thereof, Plaintiff states:

                               PRELIMINARY STATEMENT

       1.      This is an action for damages for violations of the Florida Consumer Collection

Practices Act, Chapter 559, Florida Statutes (hereinafter, “FCCPA”), the Telephone Consumer

Protection Act, 47 United States Code, Section 227 et seq. (hereinafter, “TCPA”), and Invasion of

Privacy - Intrusion upon Seclusion, as derived from § 652B of the Restatement (Second) of Torts,

wherein Defendant unlawfully attempts to collect consumer debt from Plaintiff via harassing and

unlawful means, including unlawful calls to Plaintiff’s cellular telephone using an automatic

telephone dialing system, a predictive telephone dialing system, or an artificial or pre-recorded

voice, despite lacking Plaintiff’s consent to make such calls to his cellular telephone.




                                                 1
  Case 8:20-cv-01947-CEH-AEP Document 1 Filed 08/21/20 Page 2 of 10 PageID 2




                                  JURISDICTION, VENUE & PARTIES

         1.          Jurisdiction of this Court arises under 47 United States Code, Section 227(b)(3) for

 the TCPA, and supplemental jurisdiction exists for the FCCPA claims pursuant to 28 United States

 Code, Section 1367.

         2.          Defendant is subject to the jurisdiction of this Court as it regularly transacts

 business in this District, and the events described herein occur in this district.

         3.          Venue is proper in this District as the acts and transactions described herein occur

 in this District.

         4.          At all material times herein, Plaintiff is a natural person residing in Pinellas County,

 Florida and is a “consumer” as defined by the FCCPA.

         5.          At all material times herein, Defendant is a foreign entity that does business in

 Florida and is a “creditor” as defined by the FCCPA.

         6.          Plaintiff is the subscriber, regular user, and carrier of the cellular telephone number,

 (727-XXX-2821) (hereinafter, “Plaintiff’s Cellular Telephone” or “Cellular Telephone”) and was the

 called party and recipient of Defendant’s auto-dialed calls, as referenced below.

                                    TCPA STATUTORY STRUCTURE


         8.          Congress enacted the TCPA in effort to restrict pervasive use of telemarketing and

 increasing use of cost-effective telemarketing techniques. Pub L. 102-243, § 2, Dec. 20, 1991, 105

 Sta. 2394 (1) and (8).

         9.          Congress found that “[u]nrestricted telemarketing…can be an intrusive invasion of

privacy…” and it intended to prevent automated or pre-recorded telephone calls as “the only

effective means of protecting telephone consumers from this nuisance and privacy invasion.” Id.

at (5) and (12).


                                                        2
 Case 8:20-cv-01947-CEH-AEP Document 1 Filed 08/21/20 Page 3 of 10 PageID 3




        10.     Under the TCPA, any person who initiates calls to any number assigned to a cellular

telephone service using any automated telephone dialing system or artificial or prerecorded voice

without the recipient’s prior express consent is liable to the recipient for actual monetary loss, or

up to $500.00 in damages for each violation of the TCPA, whichever is greater. 47 U.S.C. §

227(b)(3)(B).

        11.     Additionally, under the TCPA, the court may increase the damage award up to three

(3) times, up to $1,500.00, for each willful or knowing violation of the TCPA.               Id. at §

227(b)(3)(C).


                              FCCPA STATUTORY STRUCTURE

        12.     The FCCPA is a state consumer protection statute, modeled after the FDCPA, a

statute designed to prohibit unfair, deceptive, and abusive practices in the collection of consumer

debts as well as to protect against the invasion of individual privacy. 15 U.S.C., §§ 1692(a) and (e);

Fla. Stat. §§ 559.55 and 559.77(5).

        13.     The FCCPA imposes liability on any creditor/person as well as any debt collector—

who “uses any instrumentality of interstate commerce or the mails in any business the principal

purposes of which is the collection of any debts,” or who “regularly collects or attempts to collect,

directly or indirectly, debts owed or due or asserted to be owed or due to another” and both statutes

prohibit engaging in particular violative conduct in connection with collecting consumer debts. Fla.

Stat. § 559.55(5).

        14.     Specifically, the FCCPA prohibits unlawful debt collection “communication” with

consumer debtors, which is defined as “the conveying of information regarding a debt directly or

indirectly to any person through any medium.” Fla. Stat. § 559.55(2) (emphasis added).




                                                  3
 Case 8:20-cv-01947-CEH-AEP Document 1 Filed 08/21/20 Page 4 of 10 PageID 4




        15.     The FCCPA prohibits a debt collector and/or person from harassing a debtor by

frequent calling etc. See Fla. Stat. § 559.72(7).

                                    GENERAL ALLEGATIONS

        16.     At all material times herein, Defendant, itself and through its subsidiaries, regularly

service personal credit cards—and collect debts associated with the same—from consumers in

Pinellas County, Florida.

        17.     At all material times herein, Defendant attempts to collect consumer debt from

Plaintiff, including but not limited to, a water softener balance allegedly due from Plaintiff

(hereinafter, the “Debt”).

        25.     At all material times herein, the Debt is a consumer debt, an obligation resulting

from transactions for goods or services incurred primarily for personal, household, or family use.

        26.     At all material times herein, Defendant’s conduct, with respect to the Debt complained

of below, qualifies as “communication” as defined by the FCCPA.

        27.     At all material times herein, Defendant acts themselves or through their agents,

employees, officers, members, directors, successors, assigns, principals, trustees, sureties,

subrogees, representatives, third-party vendors, and insurers.

        28.     All necessary conditions precedent to the filing of this action occurred, or

Defendants waived the same.

                                    FACTUAL ALLEGATIONS

        29.     Plaintiff is on a monthly, automatic-payment arrangement with her bank to pay the

Debt.

        30.     Apparently, the automatic payments would lag behind one or two days past the due

date of the Debt.



                                                    4
 Case 8:20-cv-01947-CEH-AEP Document 1 Filed 08/21/20 Page 5 of 10 PageID 5




        31.     As a result, Defendant would begin bombarding Plaintiff’s Cellular Telephones with

a campaign of repeated collection telephone calls once the Debt was one day past due.

        32.     On multiple occasions from November 2019 to the present, Plaintiff advised

Defendant that she was on an automatic-payment arrangement and Defendant should receive the

funds soon. Plaintiff then requested Defendant to stop calling her cellular telephone.

        33.     Despite Plaintiff’s multiple requests, Defendant has continued to place automated

calls to Plaintiff’s cellular telephones approximately over 100 times since Plaintiff’s first request to

stop calling.

        34.     Defendant left pre-recorded messages on Plaintiff’s cellular telephone voicemail.

        35.     Defendant—or their authorized vendor or third-party agent acting within a scope of

authority granted by Defendant, with the knowledge of Defendant, and under the control of the

Defendant—used an automated telephone dialing system or predictive telephone dialing system to

place calls to Plaintiff’s Cellular Telephone.

        36.     As a result, Defendant’s subsequent, repeated attempts to induce payment were made

with the intent to exhaust Plaintiff’s will and harass Plaintiff.

        37.     Defendant’s conduct caused Plaintiff to suffer injuries in fact through significant

anxiety, emotional distress, frustration, and anger.

        38.     Defendant’s collection calls interrupted Plaintiff while she was working and at home.

        39.     Florida Statutes, Section 559.77, provides for the award of up to $1,000.00 statutory

damages, actual damages, punitive damages, an award of attorneys’ fees, and costs to Plaintiff,

should Plaintiff prevail in this matter against Defendant.

        40.     United States Code, Title 47, Section 227(b)(3) provides for the award of $500.00

or actual damages, whichever is greater, for each telephone call placed using any automatic



                                                     5
 Case 8:20-cv-01947-CEH-AEP Document 1 Filed 08/21/20 Page 6 of 10 PageID 6




telephone dialing system or an artificial or pre-recorded voice to Plaintiff’s Cellular Telephone in

violation of the TCPA or the regulations proscribed thereunder.

       41.     Additionally, the TCPA, Section 227(b)(3) allows the trial court to increase the

damages up to three times, or $1,500.00, for each telephone call placed using any automatic

telephone dialing system or an artificial or prerecorded voice to Plaintiff’s Cellular Telephone in

willful or knowing violation of the TCPA or the regulations proscribed thereunder.

                                COUNT ONE:
                   UNLAWFUL DEBT COLLECTION PRACTICES –
               VIOLATION OF FLORDA STATUTES, SECTIONS 559.72(7)

       Plaintiff re-alleges paragraphs one (1) through forty-one (41) as if fully restated herein and

further states as follows:

       42.     Defendant is subject to, and violated the provisions of, Florida Statutes, Section

559.72(7) by collecting the consumer Debt from Plaintiff through means which can reasonably be

expected to abuse or harass Plaintiff.

       43.     Specifically, as noted above, although Plaintiff repeatedly explicitly revoked

consent, requested/demanded that the direct collection communication cease, and explained why

she was delinquent, Defendant nevertheless continued to call Plaintiff’s Cellular Telephone it its

attempts to collect the Debt.

       44.     As a direct and proximate result of Defendant’s actions, Plaintiff sustained damages

as defined by Florida Statutes, Section 559.77.

                                COUNT TWO:
                  TELEPHONE CONSUMER PROTECTION ACT-
           VIOLATION OF 47 UNITED STATES CODE, SECTION 227(b)(1)(A)

       Plaintiff re-alleges paragraphs one (1) through forty-one (41) as if fully restated herein and

further states as follows:



                                                  6
 Case 8:20-cv-01947-CEH-AEP Document 1 Filed 08/21/20 Page 7 of 10 PageID 7




       45.     Defendant is subject to, and violated the provisions of, 47 United States Code,

Section 227 (b)(1)(A) by using an automatic telephone dialing system, a predictive telephone

dialing system, or an artificial or pre-recorded voice to call a telephone number assigned to a

cellular telephone service without Plaintiff’s prior express consent.

       46.     Defendant used an automatic telephone dialing system or an artificial or pre-

recorded voice to unlawfully call Plaintiff’s Cellular Telephone in its attempts to collect the Debt.

       47.     If Defendant contends they possessed prior express consent, Plaintiff revoked such

consent in November 2019 and several additional times thereafter.

       48.     Defendant’s telephone calls complained of herein are the result of repeated willful

and knowing violations of the TCPA.

       49.     As a direct and proximate result of Defendant’s conduct, Plaintiff suffered:

               a.        The periodic loss of her cell phone service;

               b.        Lost material costs associated with the use of cell phone minutes allotted

       under his cell phone service contract;

               c.        The expenditure of costs and attorney’s fees associated with the prosecution

       of this matter;

               d.        Stress, anxiety, loss of sleep, and deterioration of relationships, both

       personal and professional, as a result of the repeated willful and knowing calls placed in

       violation of the TCPA; and

               e.        Statutory damages.

                                COUNT THREE:
                INVASION OF PRIVACY-INTRUSION UPON SECLUSION

       50.     Plaintiff re-alleges paragraphs one (1) through forty-one (41) as if fully restated

herein and further states as follows:

                                                   7
 Case 8:20-cv-01947-CEH-AEP Document 1 Filed 08/21/20 Page 8 of 10 PageID 8




        51.     Restatement of the Law, Second, Torts, § 652(b) defines intrusion upon seclusion

as, “one who intentionally intrudes, physically or otherwise, upon the solitude or seclusion of

another.” See Purrelli v. State Farm Fire and Cas. Co., 698 So. 2d 618, 620 (Fla. 2d DCA 1997).

        52.     Defendant violated Plaintiff’s privacy.

        53.     Defendant’s violations include, but are not limited to, the following:

                a.      Defendant intentionally intruded, physically or otherwise, upon Plaintiff’s

        solitude and seclusion by intentionally placing voluminous annoying, hounding, and

        harassing telephone calls to Plaintiff in an attempt to collect on an alleged debt despite

        Plaintiff’s numerous requests for the calls to cease.

                b.      Defendant intentionally, and not accidently, generated a high frequency of

        telephone calls to Plaintiff after Plaintiff’s multiple requests for the telephone calls to cease.

        54.     Defendant’s conduct is unreasonable and highly offensive to a reasonable person

as Defendant’s frequent telephone calls often interrupted Plaintiff’s work and sleep schedule.

        55.     Defendant’s acts, as described above, were done intentionally with the purpose of

coercing Plaintiff to pay the Debt.

        56.     As a direct and proximate result of Defendant’s conduct, Plaintiff suffered stress,

anxiety, loss of sleep, and deterioration of relationships, both personal and professional, as a result

of the repeated harassing and hounding telephone call campaign, which continued even after

Plaintiff requested that the calls cease.

        57.     As a result of Defendant’s violations of Plaintiff’s privacy, Defendant is liable to

Plaintiff for actual damages.

                                      PRAYER FOR RELIEF

        WHEREFORE, as a direct and proximate result of Defendant’s conduct, Plaintiff



                                                    8
 Case 8:20-cv-01947-CEH-AEP Document 1 Filed 08/21/20 Page 9 of 10 PageID 9




respectfully requests an entry of:

        a.     Judgment against Defendant declaring that Defendant violated the FCCPA;

        b.     Judgment against Defendant for maximum statutory damages for violations of the

FCCPA;

        c.     Judgment against Defendant for maximum statutory damages for violations of the

TCPA;

        d.     Judgment against Defendant declaring that Defendant invaded Plaintiff’s privacy

and intruded upon Plaintiff’s seclusion;

        e.     Actual damages;

        f.     An award of attorneys’ fees and costs; and

        g.     Any other such relief the Court may deem proper.

                                  DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a trial by jury on all issues triable by right.

             SPOLIATION NOTICE AND DEMAND TO RETAIN EVIDENCE

        Plaintiff hereby gives notice to Defendant and demands that Defendant and their affiliates

safeguard all relevant evidence—paper, electronic documents, or data—pertaining to this litigation

as required by law.



                                               Respectfully submitted,



                                               SWIFT, ISRINGHAUS & DUBBELD, P.A.
                                               /s/ Jon P. Dubbeld
                                               Jon P. Dubbeld, Esq., FBN 105869
                                               Jordan T. Isringhaus, Esq., FBN 0091487
                                               Aaron M. Swift, Esq., FBN 0093088
                                               Sean E. McEleney, Esq., FBN 125561

                                                  9
Case 8:20-cv-01947-CEH-AEP Document 1 Filed 08/21/20 Page 10 of 10 PageID 10




                                   Swift, Isringhaus & Dubbeld, P.A.
                                   10460 Roosevelt Blvd. N.
                                   Suite 313
                                   St. Petersburg, FL 33716
                                   Phone: (727) 755-3676
                                   Fax: (727) 255-5332
                                   jdubbeld@swift-law.com
                                   aswift@swift-law.com
                                   jisringhaus@swift-law.com
                                   smceleney@swift-law.com
                                   Attorneys for Plaintiff




                                     10
